NOTE: This order is nonprecedential
United States Court of Appeals
for the Federal Circuit
WAYNE TATUM,
Plain,tiff-Appellan.t,
V.
UNITED STATES,
Defendcmt-Appellee.
2011-5130 -
Appea1 from the United States Court of Federal
C1aims in case n0. 10-CV-510, Judge Mary E11en C0ster
Williarns.
ON MOTION
Before NEWMAN, LINN, and REYNA, Circuit Judges.
PER CURIAM.
ORDER
The United States moves to summarily affirm the
United States Court of Federa1 C1aims’ June 27, 2011
order dismissing Wayne Taturn’s complaint for lack of
jurisdiction

TATUM V. US 2
Tatum served in the United States Marine Corps from
November 3, 1970, until his discharge on December 2,
1993 On August 3, 2010, Tatum filed a complaint in the
Court of Federal Claims seeking correction of his military
records as well as a promotion, back pay, and military
benefits
The Court of Federal Claims dismissed the suit, find-
ing Tatum’s claims time-barred Specifically, the court
found that Tatum filed his complaint outside the six year
statue of limitations period which began to accrue at the
time of his military discharge on December 2, 1993.
Tatum appealed to this court.
Summary affirmance of a "is appropriate, inter alio,
when the position of one party is so clearly correct as a
matter of law that no substantial question regarding the
outcome of the appeal exists.” Joshua v. United States, 17
F.3d 378, 380 (Fed. Cir. 1994). In the present case, it is
clear that summary affirmance is warranted
The Court of Federal Claims correctly determined
that Tatum’s complaint was time-barred In Martinez v.
United States, 333 F.3d 1295, 1310 (Fed. Cir. 2003), this
court held that a plaintiffs cause of action challenging a
military discharge and seeking related back pay begins to
accrue on the date of the plaintiffs discharge. Because
Tatum did not bring his complaint within six years of his
discharge in Decemher of 1993, the Court of Federal
Claims correctly determined it lacked jurisdiction over the
complaint. See John R. Sand & Gravel Co. u. United
States, 552 U.S. 130 (2008) (concluding that the six-year
statue of limitations is jurisdictional and cannot be
waived.)
Accordingly,
I'1‘ ls 0RDERED THAT:

3 TA'1‘UM V. US
(1) The motion for summary affirmance is granted
The Court of Federal Claims' judgment is affirmed
(2) Each side shall bear its own costs.
FoR THE CoUR'1‘
 1 3  lsi Jan Horbaly
Date J an Horbaly
Clerk »
cc: Wayne Tatum
Jessica R. T0plin, Esq.
FlLED .
320 us coumoFAPPcALsFon
THE FEDERAL ClHCUlT
JAN 13 2012
JAN HOHBAlV
CLERK